COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Eduardo Nonoalsi Bravo v. Parkhollow Place Property
                            Owners Association

Appellate case number:      01-18-01011-CV

Trial court case number:    2017-51356

Trial court:                55th District Court of Harris County

       This Court’s April 11, 2019 Memo Opinion and Judgment had dismissed this pro se
appeal for want of prosecution because appellant had failed to timely pay the clerk’s record
fee. See TEX. R. APP. P. 37.3(b). On April 17, 2019, appellant filed a pro se motion for
rehearing in this Court contending that he had paid for the clerk’s record fee. Appellant
attached a receipt from the district clerk showing that he had timely paid for the clerk’s
record fee on March 18, 2019, the deadline imposed by the Clerk of this Court.

        Later on April 17, 2019, the district clerk filed the clerk’s record in this Court. On
December 13, 2018, the court reporter had previously filed an information sheet stating
that there was no reporter’s record taken in this Court. Accordingly, because the appellant
is proceeding pro se, the Court orders the district clerk to mail the clerk’s record to the
appellant within 5 days of the date of this Order and provide delivery confirmation with
the Clerk of this Court within 10 days of the date of this Order.

        Furthermore, the Court requests that the appellee, Parkhollow Place Property
Owners Association, file a response to appellant’s motion for rehearing. See TEX. R. APP.
P. 49.2 (noting that no response to motion for rehearing need be filed unless court so
requests, and that rehearing motion will not be granted unless response has been filed or
requested by court). Appellee’s response to the rehearing motion, if any, should be filed no
later than 5 days from the date of this order, which is 10 days from the date of the
motion. See TEX. R. APP. P. 10.3(a), 49.2.

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley_____
                  x Acting individually      Acting for the Court
Date: __April 23, 2019_____